Citation Nr: 0710321	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability claimed as arthritis.

2.  Entitlement to service connection for arthritis of the 
right hand.  

3.  Entitlement to service connection for seasonal allergic 
rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
March 1994, from November 1996 to September 1997, from 
September 1997 to October 2002, and from November 2002 to 
January 2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied entitlement to service connection for 
arthritis of the cervical spine, arthritis of the right hand, 
and allergic rhinitis.  

The veteran presented testimony at a personal hearing in 
August 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

In a notice of disagreement received in February 2005 the 
veteran raised a new claim of entitlement to service 
connection for a cerebral aneurysm of the right side which 
had been discovered in November 2004.  This issue is referred 
to the agency of original jurisdiction for appropriate 
development and review.  

As discussed below, the Board has recharacterized the issue 
of entitlement to service connection for allergic rhinitis to 
include sinusitis to more clearly reflect the veteran's 
claim.  

The issue of entitlement to service connection for arthritis 
of the cervical spine and for seasonal allergic rhinitis and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence shows x-ray 
evidence within one year of discharge from service of mild 
degenerative changes of the right hand and evidence of 
painful motion.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that arthritis of the right hand was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In view of the disposition of the matter on appeal that is 
fully favorable to the veteran, no useful purpose would be 
served by an analysis of VA's compliance with its duties to 
notify and assist, and further development is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

II. Service connection for arthritis of the right hand

The veteran seeks entitlement to service connection for 
arthritis of the right hand.  She is presently service-
connected for residuals of removal of ganglion cyst of the 
right hand.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that the veteran underwent 
removal of a ganglion cyst of her right wrist in June 1998.  
At a VA examination in May 2004 she stated that she had 
arthritis in the right hand and reported subjective symptoms 
related to her right hand.  In the examination report, the VA 
examiner indicated that a February 2004 x-ray of the hand 
revealed mild degenerative changes.  On examination, the 
right hand grip strength was lessened and pain was noted 
during range of motion with a loss of 10 degrees of 
dorsiflexion and palmar flexion.  The examiner estimated an 
additional functional loss of 10 percent with repetitive 
movement.  The impression was abnormal right hand as 
documented with minimal functional loss.  The examiner 
addressed osteoarthritis of the right hand together with the 
cervical spine and stated that the veteran did not show up 
for x-rays to document a diagnosis of osteoarthritis.  
However, it is not clear that the examiner is referring to 
the right hand, as earlier in the report she noted that a 
February 2004 x-ray of a hand revealed mild degenerative 
changes.  Although the mention of the February 2004 x-ray 
does not specify which hand, it seems reasonable to conclude 
that it was the right hand as the evidence of record 
indicates a right hand disability was diagnosed and at the 
May 2004 examination she reported that she had arthritis of 
the right hand.  

The veteran testified at her personal hearing in August 2006 
as to the symptoms of her right hand disability and the 
impact on her daily activities.  

In view of the foregoing, the Board finds that the veteran 
has a current disability of arthritis of the right hand which 
is etiologically related to her active military service.  
Arthritis of the right hand was shown within the one year 
presumptive period by x-ray in February 2004 and evidence 
shows functional loss, and thus limitation of motion, to a 
noncompensable degree.  Therefore, the veteran's arthritis of 
the right hand had manifested to a compensable degree within 
one year following her separation from service.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, she is 
entitled to service connection for arthritis of the right 
hand on a presumptive basis.  Accordingly, the Board finds 
that the arthritis of the right hand is related to the 
veteran's service and entitlement to service connection for 
the arthritis of the right hand is warranted.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the right 
hand is granted.  


REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

The veteran seeks entitlement to service connection for a 
cervical spine disability claimed as arthritis.  Service 
medical records show that in July 2001 the veteran had 
complaints of neck pain of two months duration.  Clinical 
findings noted kyphosis of the cervical spine with pain to 
palpation.  The diagnosis was possible osteoporosis of the 
cervical spine.  In August 2001, she was diagnosed with 
osteoporosis and referred for a bone density scan.  The scan 
of the lumbar spine and hip revealed osteopenia.  At the 
veteran's August 2006 hearing she testified that the 
diagnosis of osteoporosis of her cervical spine had changed 
to osteoarthritis.  She testified that she had an MRI of her 
cervical spine in 1999 or 2000 while she was on active duty.  
At the May 2004 VA examination the examiner found an abnormal 
cervical spine examination.  Although the examiner indicated 
that the veteran had not appeared for an x-ray study of her 
cervical spine to substantiate a diagnosis of osteoarthritis, 
she testified in August 2006 that x-rays had been taken of 
her cervical spine at VA as requested by her primary doctor.  
She further testified that she was taking medication for a 
cervical spine condition.  Further development is needed 
prior to appellate review.  

As shown in her claim received in January 2004, the veteran 
also seeks entitlement to service connection for chronic 
allergies.  In an August 2004 rating decision the RO denied 
entitlement to service connection for seasonal allergic 
rhinitis with which she disagreed.  At her August 2006 
hearing, the veteran, in discussing this issue, described 
having sinus problems in service and having received 
medication to dry up her sinuses.  The hearing transcript 
indicates that when she was testifying as to where the 
symptoms related to rhinitis occurred, she was observed to be 
pointing to the top of her cheekbone under her eye.  She 
further testified that she initially treated the condition 
with over-the-counter sinus medication but then received a 
prescription for medication.  Based on her August 2006 
hearing testimony which seemed to include sinus symptoms and 
treatment when testifying about rhinitis, the Board finds 
that the issue of service connection should be expanded to 
include sinusitis.  As the RO has not had an opportunity to 
evaluate this issue and further development is needed, the 
issue is remanded for further development and adjudication 
prior to appellate review.  

In addition, at the August 2006 hearing the veteran testified 
that she joined the Arizona Air National Guard in 1980 and 
went on active duty as an Air National Guard member serving 
with the Air Force in 1987.  Evidence of record shows active 
duty beginning in September 1992.  The veteran's personnel 
records and a record of her service with the Arizona Air 
National Guard to include active duty, periods of active duty 
for training, and periods of inactive duty for training 
should be requested and attached to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's personnel 
records and Arizona Air National Guard 
records to include active duty, periods of 
active duty for training, and inactive 
duty for training.  

2.  After obtaining identifying 
information from the veteran regarding a 
MRI that was performed in 1999 or 2000 and 
x-rays of her cervical spine performed in 
2004 or thereafter, request the clinical 
records.  

3.  Then, schedule the veteran for a VA 
orthopedic examination of the cervical 
spine to determine the nature and etiology 
of any cervical spine disability.  The 
veteran should be afforded an x-ray study 
of her cervical spine and any other 
indicated testing.  The claims folder must 
be made available to the examiner for 
review and the examiner should note that 
the folder was reviewed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any cervical 
spine disorder shown, is related to 
service to include complaints of neck pain 
shown in service.  The examiner should 
address whether a diagnosis of 
osteoporosis of the cervical spine is 
appropriate, to include based on the 
findings of the 2001 DEXA scan.

4.  Schedule the veteran for a VA ENT 
examination to determine the nature and 
etiology of any seasonal allergic rhinitis 
and sinusitis.  The claims folder must be 
made available to the examiner for review 
and the examiner should note that the 
folder was reviewed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
seasonal allergic rhinitis or sinusitis is 
related to complaints, findings, or 
diagnoses made in service during active 
duty, active duty for training, or 
inactive duty for training.  The examiner 
should also provide an opinion as to 
whether the veteran's seasonal allergic 
rhinitis pre-existed service, and if so, 
whether it underwent a permanent increase 
in underlying pathology (as opposed to a 
mere temporary increase in symptomatology) 
during or as a result of her service.  If 
so, the examiner should state whether the 
permanent increase in the underlying 
pathology due to normal progression of the 
disorder.  For purposes of these opinions, 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints.  If the questions 
cannot be answered without resorting to 
speculation, the physician should so 
state.

5.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for a cervical spine disorder 
and for allergic rhinitis and sinusitis.  
If any benefit sought on appeal remains 
denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


